Citation Nr: 0805639	
Decision Date: 02/19/08    Archive Date: 03/03/08

DOCKET NO.  05-36 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine



THE ISSUE

Entitlement to an increased evaluation for tinnitus, 
currently evaluated as 10 percent disabling. 



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel




INTRODUCTION

The veteran served on active duty from June 1976 to August 
1993.

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from the Togus, Maine, Department 
of Veterans Affairs (VA) Regional Office (RO). 


FINDING OF FACT

The veteran's service-connected bilateral tinnitus is 
assigned a 10 percent rating, which is the maximum schedular 
rating authorized under Diagnostic Code 6260.


CONCLUSION OF LAW

There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for bilateral tinnitus.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.87, 
Diagnostic Code 6260 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has requested an increased schedular evaluation 
for tinnitus, which is currently evaluated as 10 percent 
disabling.  He asserts he warrants a 10 percent evaluation 
for each ear.  

Under 38 C.F.R. § 4.87, Diagnostic Code 6260, it provides for 
a 10 percent evaluation for recurrent tinnitus.  There is no 
provision for assignment of a separate 10 percent schedular 
evaluation for tinnitus for each ear.  Rather, that provision 
allows for one 10 percent schedular evaluation whether 
tinnitus is unilateral or bilateral.  

The current 10 percent evaluation under Diagnostic Code 6260 
is the maximum schedular rating available for such 
disability.  See 38 C.F.R. §4.87, Diagnostic Code 6260.  As 
there is no legal basis upon which to award separate 
schedular evaluations for tinnitus in each ear, the veteran's 
appeal must be denied.  Sabonis v. Brown, 6 Vet. App. 426 
(1994); see also Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 
2006).  Further, the provisions of the Veterans Claims 
Assistance Act have no effect on an appeal where the law, and 
not the underlying facts or development of the facts are 
dispositive in a matter.  Manning v. Principi, 16 Vet. App. 
534, 542-43 (2002).


ORDER

An increased evaluation for tinnitus is denied.


________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


